Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The reply filed on 07/22/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the amendments to all the independent claims, direct all the claims to the non-elected species C corresponding to fig. 6 of the instant application. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Note that the applicant elected species A without traverse on 04/21/2021. Species A corresponds to fig. 4 of the instant application.

During an interview held on 05/18/2022 the applicant provided a set of proposed claims that were fully considered by the examiner. As admitted by the applicant during the interview, such amendments find support from fig. 6 (non-elected species C). The examiner provided to the applicant’s representative, Mr. Bentley, that such an amendment would introduce new matter since it is drawn towards non-elected species. Nevertheless, the amendments filed on 07/22/2022 include limitations that are similar to those proposed on 05/18/2022.
The amendments to the claims are supported by paragraphs [0066]-[0067] of specifications that provide explanations regarding fig. 6:
	“[0066]   As shown in FIG. 6, a method 600 is provided for operating head-mounted devices to share data based on objects not with a view of at least one of the head-mounted devices. It will be understood that the method 600 illustrated in FIG. 6 is merely an example, and that a method can be performed with additional steps and/or fewer steps than those illustrated in FIG. 6. It will be recognized that initiation, coordination, performance, and/or delegation of operations within the method 600 can be performed by any of the head-mounted devices and/or the external device. In operation 602, a first head-mounted device captures one or more views of an object. In operation 604, a second head-mounted device captures a view that does not contain the object. The lack of the object within the view can be based on the arrangement (e.g., position and/or orientation) of the second head-mounted device, an occlusion that blocks the object from view, and/or an operation of the second head-mounted device. In operation 606, the first head- mounted device and/or the external device shares data corresponding to the one or more views of the object with the second head-mounted device. It will be recognized that such data can be captured, processed, and/or generated by the operations of multiple head-mounted devices, as discussed above with respect to method 400. In operation 608, the second head-mounted device can output an indicator based on the data and/or corresponding to the object. For example, the second head-mounted device can display or otherwise output a notification to the user regarding the object's existence, identity, location, or other characteristic. 
	[0067] The above method can be applied to allow a head-mounted device to output a representation of an object that is not within visible to the user. For example, an object blocked from view but visible to another user can be represented based on data from the other user. This allows a user to become aware of objects that would otherwise to unknown to the user. For example, a head-mounted device may provide warnings or other indicators that alert the user to objects and/or events that are not within the field of view of the user or the corresponding head- mounted device.”

	The amended language of the independent claims does not find support within the elected species of fig. 1. As such, the amendment is found non-responsive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621